Case 1:21-cr-00352-JEB Document12 Filed 05/12/21 Page1of4

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on January 8, 2021

UNITED STATES OF AMERICA : CRIMINAL NO.
V. : MAGISTRATE NO. 21-MJ-290
MARC BRU, : VIOLATIONS:
: 180.S.C. § 1752(a)(1)
Defendant. : (Entering and Remaining in a Restricted
Building or Grounds)

18 U.S.C. § 1752(a)(2)

(Disorderly and Disruptive Conduct in a
Restricted Building or Grounds)

40 U.S.C. § 5104(e)(2)(B)

(Entering and Remaining in the Gallery of
Congress)

40 U.S.C. § 5104(e)(2)(D)

(Disorderly Conduct in Capitol Grounds
or Buildings)

40 U.S.C. § 5104(e)(2)(G)

(Parading, Demonstrating, or Picketing in
a Capitol Building)

18 U.S.C. § 231(a)(3)

(Civil Disorder)

18 U.S.C. §§ 1512(c)(2), (2)

(Obstruction of an Official Proceeding)

INDICTMENT
The Grand Jury charges that:
COUNT ONE
On or about January 6, 2021, within the District of Columbia, MARC BRU did knowingly

enter and remain in a restricted building and grounds, that is, any posted, cordoned-off, and
Case 1:21-cr-00352-JEB Document12 Filed 05/12/21 Page 2 of 4

otherwise restricted area within the United States Capitol and its grounds, where the Vice President
and Vice President-elect were temporarily visiting, without lawful authority to do so.

(Entering and Remaining in a Restricted Building or Grounds, in violation of Title 18,
United States Code, Section 1752(a)(1))

COUNT TWO

On or about January 6, 2021, within the District of Columbia, MARC BRU did knowingly,
and with intent to impede and disrupt the orderly conduct of Government business and official
functions, engage in disorderly and disruptive conduct in and within such proximity to, a restricted
building and grounds, that is, any posted, cordoned-off, and otherwise restricted area within the
United States Capitol and its grounds, where the Vice President and Vice President-elect were
temporarily visiting, when and so that such conduct did in fact impede and disrupt the orderly
conduct of Government business and official functions.

(Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in violation
of Title 18, United States Code, Section 1752(a)(2))

COUNT THREE
On or about January 6, 2021, within the District of Columbia, MARC BRU willfully and
knowingly entered and remained in the gallery of either House of Congress, without authorization
to do so.

(Entering and Remaining in the Gallery of Congress, in violation of Title 40, United
States Code, Section 5104(e)(2)(B))

COUNT FOUR
On or about January 6, 2021, within the District of Columbia, MARC BRU willfully and
knowingly engaged in disorderly and disruptive conduct within the United States Capitol Grounds
and in any of the Capitol Buildings with the intent to impede, disrupt, and disturb the orderly

conduct of a session of Congress and either House of Congress, and the orderly conduct in that
Case 1:21-cr-00352-JEB Document12 Filed 05/12/21 Page 3 of 4

building of a hearing before or any deliberation of, a committee of Congress or either House of

Congress.

(Disorderly Conduct in a Capitol Building, in violation of Title 40, United States Code,
Section 5104(e)(2)(D))

COUNT FIVE
On or about January 6, 2021, within the District of Columbia, MARC BRU willfully and
knowingly paraded, demonstrated, and picketed in any United States Capito] Building.

(Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
United States Code, Section 5104(e)(2)(G))

COUNT SIX
On or about January 6, 2021, within the District of Columbia, MARC BRU committed
and attempted to commit an act to obstruct, impede, and interfere with a law enforcement officer
lawfully engaged in the lawful performance of his/her official duties incident to and during the
commission of a civil disorder, and the civil disorder obstructed, delayed, and adversely affected
the conduct and performance of a federally protected function.

(Civil Disorder, in violation of Title 18, United States Code, Section 231(a)(3))
Case 1:21-cr-00352-JEB Document 12 Filed 05/12/21 Page 4 of 4

COUNT SEVEN
On or about January 6, 2021, within the District of Columbia and elsewhere, MARC BRU
attempted to, and did, corruptly obstruct, influence, and impede an official proceeding, that is, a
proceeding before Congress, specifically, Congress’s certification of the Electoral College vote as
set out in the Twelfth Amendment of the Constitution of the United States and 3 U.S.C. §§ 15-18.

(Obstruction of an Official Proceeding and Aiding and Abetting, in violation of Title
18, United States Code, Sections 1512(c)(2) and 2)

A TRUE BILL:

FOREPERSON.

Dost

Attorney of the United States in
and for the District of Columbia.
